Citation Nr: 0305098	
Decision Date: 03/18/03    Archive Date: 03/24/03	

DOCKET NO.  98-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the left knee, currently evaluated as 10 percent 
disabling after a 20 percent deduction. 


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from October 1991 to April 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, that granted a 10 percent evaluation for the 
veteran's service-connected left knee disability after 
consideration of a 20 percent deduction.  The Board remanded 
the appeal in August 1999.  


FINDING OF FACT

The veteran's service-connected degenerative joint disease of 
the left knee is manifested by traumatic joint disease with 
flexion not limited to more than 60 degrees and extension 
limited to greater than 10 degrees, but not more than 
15 degrees.  


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, after deduction 
of 20 percent, have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, Part 4, Diagnostic Codes 
5010, 5256, 5257, 5258, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified. See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects 
that the veteran and his representative have been provided 
with a statement of the case and supplemental statements of 
the case, as well as a March 2001 letter, informing them of 
evidentiary development under the VCAA, the legal criteria 
governing the evaluation of the veteran's service-connected 
left knee disability, the evidence necessary to substantiate 
the veteran's claim, the evidence considered, and the reasons 
for the denial of his claim.  In essence, the matter of 
"which information and evidence, if any, that the claimant is 
to provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The veteran has been afforded VA examinations and a personal 
hearing, and treatment records have been obtained.  An August 
1999 letter was directed to the veteran requesting that he 
provide the names and addresses of all health care providers 
and/or facilities from whom he had sought treatment for his 
left knee disorder since May 1998.  The veteran did not 
respond to this letter.  Therefore, it is concluded that the 
VA has complied with the VCAA and the Board may now proceed, 
without prejudice to the veteran, because there is no 
indication that any further notification or development would 
be undertaken that has not already been accomplished.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The report of a May 1998 VA orthopedic examination reflects 
that the veteran reported chronic pain and recurrent 
swelling.  He indicated that activities such as going up and 
down stairs or steps or squatting were painful.  He reported 
occasional locking and giving way.  On examination there was 
a well-healed surgical scar over the anterolateral aspect of 
the knee.  The left knee had 0 to 100 degrees of active and 
passive motion.  There was demonstrated pain and guarding on 
range of motion testing.  No ligamentous instability was 
noted.  He could squat slightly less than one-half way down 
and arise again with left knee pain.  There was no measurable 
atrophy of the quadriceps.  The impression included 
degenerative joint disease of the left knee.  

The report of an October 2002 VA examination reflects that 
the veteran reported locking of the left knee and pain in the 
left knee.  On examination there was pain in the left knee 
after 130 degrees' flexion and for the last 10 degrees of 
extension.  The veteran was asked to do squatting 10 times 
and after that he could not continue due to pain and his 
range of motion was diminished in flexion.  There was 
objective evidence of painful motion.  There was no 
instability or weakness.   He had no functional limitation on 
standing or walking.  X-rays indicated mild osteoarthritis 
and tendinitis.  The examiner commented that normal range of 
motion for the knee was 0 to 140 degrees and that weakened 
flexion of approximately 10 degrees occurred after repeated 
range of motion.  There was incoordination noted.  There was 
some likely additional loss of left knee motion during 
flareup and weakened movement.  There was no excess 
fatigability or incoordination during flareup.  It was 
indicated that the veteran had significant limited function 
during flareups so he had to rest 1 or 2 hours due to pain.  
Pain occurred during extension and flexion.  

The veteran's left knee disability has been evaluated under 
the provisions of Diagnostic Codes 5010, 5257, 5258, 5260 and 
5261.  A June 1995 RO decision concluded that a 20 percent 
deduction, due to disability that existed prior to the 
veteran's active service, was warranted under Diagnostic Code 
5258 for cartilage, semilunar, dislocated, with frequent 
episodes of locking, pain, and effusion into the joint.  

The 10 percent evaluation currently assigned, after 
consideration of the 20 percent deduction, has been assigned 
under Diagnostic Codes 5010 and 5261, based on limitation of 
extension of the knee.  Diagnostic Code 5261 provides that 
extension that is limited to 10 degrees warrants a 10 percent 
evaluation.  Extension limited to 15 degrees warrants a 20 
percent evaluation.  Extension limited to 20 degrees warrants 
a 30 percent evaluation.  Diagnostic Code 5260 provides that 
extension limited to 60 degrees warrants a noncompensable 
evaluation.  Diagnostic Code 5257 provides that for other 
impairment of the knee with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight.  
Diagnostic Code 5256 addresses evaluating a knee where 
ankylosis is demonstrated.  

In addition to the foregoing, the disabling factors under 
38 C.F.R. §§ 4.40, 4.45, and 4.59 have been considered.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995), setting forth the 
requirements that 38 C.F.R. §§ 4.40, 4.45, be considered when 
evaluating the veteran for functional impairment under 
appropriate diagnostic codes that take into account factors 
such as pain, weakness, and limitation of motion.  A separate 
rating may be assigned, based upon additional disability, if 
the veteran is shown to have arthritis and limitation of 
motion sufficient to warrant a rating under Diagnostic Codes 
5010, 5260, 5261.  See Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  

As indicated previously the veteran's traumatic arthritis has 
been granted a 10 percent evaluation under Diagnostic Code 
5261.  The competent medical evidence reflects that the 
veteran has flexion limited to 130 degrees with an additional 
10-degree limitation with consideration of pain.  This would 
result in flexion limited, even with consideration of the 
factors set forth in DeLuca, to 120 degrees.  This would not 
warrant a compensable evaluation under Diagnostic Code 5260.  
However, the veteran's extension is limited to minus 10 
degrees.  Competent medical evidence does not set forth, in 
numeric terms, any further limitation of extension.  However, 
the competent medical evidence does reflect that after 
repeated range of motion of the knee there is severe pain and 
likely additional loss of left knee motion during flareup and 
weakened movement.  While this additional loss of left knee 
motion is not quantified, and does not specifically indicate 
that it applies to extension, noting that it is specifically 
indicated elsewhere that the additional loss of motion 
applies to flexion, the Board concludes that it is at least 
as likely as not that this additional loss of left knee 
motion also results in some additional loss of extension.  
Therefore, the Board concludes that it is at least as likely 
as not that the severe pain in the left knee results in 
extension that is limited to somewhat greater than 10 
degrees.  Therefore, in resolving all doubt in the veteran's 
behalf, the Board concludes that when the veteran is 
experiencing severe pain his extension would more nearly 
approximate a limitation to 15 degrees.  However, there is no 
competent medical evidence indicating that extension would 
be, at any time, limited to more than 15 degrees.  Therefore, 
in resolving all doubt in the veteran's behalf, a 20 percent 
evaluation may be assigned under Diagnostic Code 5261 for 
limitation of extension to 15 degrees, but a preponderance of 
the evidence is against an evaluation greater than 20 percent 
under Diagnostic Code 5261 or Diagnostic Code 5260.  

There is no competent medical evidence that the veteran ever 
experiences ankylosis of the left knee at any time and there 
is competent medical evidence that indicates that he 
continues to have range of motion greater than that necessary 
to warrant an evaluation under Diagnostic Code 5256.  
Therefore, a preponderance of the evidence is against a 
higher evaluation under Diagnostic Code 5256.  There is no 
competent medical evidence that the veteran experiences 
recurrent subluxation or lateral instability and there is 
competent medical evidence indicating that he does not have 
instability.  Therefore, a preponderance of the evidence is 
against a compensable evaluation under Diagnostic Code 5257.  

On the basis of the above analysis it is established that the 
veteran has a 20 percent evaluation under Diagnostic Code 
5258 that has been deducted and that an additional 20 percent 
evaluation under Diagnostic Code 5261 is warranted.  
Therefore, an award of a 20 percent evaluation, after 
deduction of 20 percent, is warranted.  


ORDER

An increased evaluation of 20 percent, after consideration of 
a 20 percent deduction, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

